     Case: 3:21-cr-00065-SLO Doc #: 2 Filed: 06/02/21 Page: 1 of 1 PAGEID #: 12


                                                                                              6/2/21
                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 UNITED STATES OF AMERICA,                                          FU
                                                        CASE NO. _________________
                Plaintiff,
                                                                    Sharon L. Ovington
                                                        JUDGE _                          __
        vs.
                                                        INFORMATION
 YVETTE LEWIS,
                                                        18 U. S. C. § 641
                Defendant.
                                                        (MISDEMEANOR)


THE UNITED STATES ATTORNEY CHARGES:


                                            COUNT 1

       From in or about July 2018, and continuing through in or about October 2020, in the

Southern District of Ohio, the defendant, YVETTE LEWIS, did knowingly and willfully

embezzle, steal, purloin, and convert to her own use and the use of another, on a recurring basis,

money belonging to the United States and a department and agency thereof, namely, Social

Security benefits.

       In violation of 18 U.S.C. § 641.

                                             VIPAL J. PATEL
                                             ACTING UNITED STATES ATTORNEY



                                             _________________________________
                                             TIMOTHY LANDRY (MA 669554)
                                             SPECIAL ASSISTANT U.S. ATTORNEY
